Citation Nr: 0317109	
Decision Date: 07/23/03    Archive Date: 07/31/03

DOCKET NO.  01-05 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for sleep apnea due to 
exposure to Agent Orange.



WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's spouse; Appellant's interpreter



ATTORNEY FOR THE BOARD

Lu Zhou, Law Clerk




INTRODUCTION

The veteran served on active duty from February 1971 to 
February 1973.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2000 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  

Pursuant to 38 U.S.C.A. §§  7101(c) and 7107(c), I have been 
designated by the Chairman of the Board of Veterans' Appeals 
as an acting Veterans Law Judge to conduct the hearing on 
appeal, which was held in February 2003 in Washington, D. C., 
and to make the final determination of the claim. 

At the hearing, the veteran raised the issues of service 
connection for bronchial asthma, cardiovascular disease, 
including hypertension, and erectile dysfunction due to 
exposure to Agent Orange.  These issues are referred to the 
RO for appropriate action. 


FINDINGS OF FACT

1.  While in active military service in the Republic of 
Vietnam during the Vietnam era, the veteran was exposed to 
Agent Orange. 

2.  Sleep apnea is not shown to have had onset in service or 
for many years after service; there is no positive, 
scientific evidence of an association between sleep apnea and 
exposure to Agent Orange; and there is no medical evidence 
that Agent Orange actually caused sleep apnea. 




CONCLUSION OF LAW

Sleep apnea was not incurred in or aggravated by service and 
it may not be presumed to be associated with exposure to 
Agent Orange.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309(e) (2002). 


VCAA 

While the claim was pending, the Veterans Claims Assistance 
Act of 2000 (VCAA) amended VA's assistance to claimants of 
veterans benefits, including new provisions codified at 38 
U.S.C.A. §§ 5103, 5103A (West 2002). 

The new § 5103 requires VA to notify the claimant of what 
information and evidence, not already of record, is necessary 
to substantiate the claim, indicating which information and 
evidence is to be provided by the claimant and which VA will 
attempt to obtain on behalf of the claimant.  In the February 
2002 supplemental statement of the case (SSOC), the RO cited 
the regulation implementing the VCAA, providing actual notice 
of the duty to notify and the duty to assist.  In the SSOC, 
the RO notified the veteran of the evidence necessary to 
substantiate the claim by informing him that the claim was 
denied because sleep apnea was not shown to be present in 
service, sleep apnea was not subject to the presumption of 
service connection based on exposure to Agent Orange and 
there was no evidence of direct causation between sleep apnea 
and Agent Orange exposure.  The veteran was also on notice 
that VA would obtain records of Federal agencies, including 
VA records, he identifies; and that he is responsible for 
identifying and submitting records from State or local 
governments, private health-care providers, current or former 
employers and other non-Federal governmental sources, unless 
he signs a release, which would authorize VA to obtain them.  
For these reasons, the Board concludes that the duty-to-
notify provisions of the VCAA have been complied with. 

The new § 5103A requires VA to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claim.  In this case, after the issuance of 
the SSOC in February 2002 and at the hearing in February 
2003, the veteran submitted additional VA and private health-
care records and waived initial consideration by the RO, 
which is documented in the hearing transcript.  The veteran 
has not identified any other relevant medical records, either 
VA or private.  As there are no additional records to obtain, 
the Board concludes that the duty-to- assist provisions of 
the VCAA have been complied with.

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background 

The veteran's claims file has been rebuilt, starting from 
1982. 

The veteran filed his current claim in June 2000, asserting 
that his exposure to Agent Orange while serving in Vietnam 
caused sleep apnea.

The record shows that, while serving in the United States 
Army, the veteran was in the Republic of Vietnam from August 
1971 to February 1972, during the Vietnam era as defined by 
38 C.F.R. § 3.2(f) and he is presumed to have been exposed to 
a herbicide agent containing dioxin, commonly known as Agent 
Orange.  
38 U.S.C.A. §1116(f); 38 C.F.R. § 3.307(a)(6).  Because of 
popular usage, the term "Agent Orange" is used throughout 
the decision rather than the term "herbicide agent." 

The service medical records, including the reports of 
entrance and separation examination, contain no complaint, 
history or finding of sleep apnea.  On separation 
examination, the veteran did give a history of a stuffy nose 
and pneumonia.  The examiner commented that the pneumonia, 
which the veteran had a year previously, had no residuals.  
The clinical evaluation of the nose, lungs and chest was 
normal.  

After service, VA medical records, covering the period from 
1981 to 2002, show that on examination in 1996, the veteran 
complained of snoring and that sometimes while sleeping he is 
awakened because he is not breathing.  The diagnosis was 
sleep disorder and rule out sleep apnea.  In 1998, after 
diagnostic testing, the diagnosis was sleep apnea.  Since 
then veteran has used a prescribed ventilator to assist his 
breathing while sleeping. 

At the hearing in 2003, in a prepared statement, the veteran 
stated that his respiratory problems began in service in 1971 
after he had pneumonia and he asked that the Board defer its 
decision until the National Academy of Sciences releases its 
current study on veterans and Agent Orange.  He then 
testified, through an interpreter, that he started to have 
sleep problems before he left Vietnam.  

A.  Presumptive Service Connection Due to Exposure to Agent 
Orange

Presumptive service connection on the basis of exposure to 
Agent Orange is afforded to only specific diseases listed in 
the governing statute and regulation as having been found by 
the Secretary of VA to have a positive, scientific 
association with exposure to Agent Orange.  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e). 

To the extent that sleep apnea is considered a respiratory 
disorder, after considering the report of the National 
Academy of Sciences (NAS), Veterans and Agent Orange: Update 
2002, issued in January 2003, the Secretary of VA has found 
that a positive association does not exist between 
respiratory disorders (other than certain respiratory 
cancers) and exposure to Agent Orange.  Moreover, considering 
sleep apnea, apart from any respiratory disorder, the 
Secretary of VA has determined that there is no positive 
association between exposure to Agent Orange and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  68 Fed. Reg. 27, 630, 27,638, 27,641 (May 20, 
2003).  As sleep apnea as a respiratory disorder is 
specifically excluded from presumptive service connection and 
as sleep apnea, per se, is not on the statutory or regulatory 
list of diseases associated with exposure to Agent Orange, 
presumptive service connection due to exposure to Agent 
Orange is not warranted. 

B.  Service Connection other than on the basis of Exposure to 
Agent Orange 

Notwithstanding the foregoing, service connection may be 
established on a direct basis that also must be considered.  
This may be accomplished by affirmatively showing inception 
in service or, in the event that the disease is diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a), (d).  

As previously discussed the service medical records contain 
no complaint, history, or finding of sleep apnea.  After 
service, sleep apnea was first clinical evident in 1996 and 
confirmed by diagnostic testing in 1998.  As for the 
veteran's assertions and testimony that his respiratory 
problems, beginning with pneumonia in service and sleep 
problems, also beginning in service, are related to sleep 
apnea, his opinion is not evidence because he is not 
qualified to express an opinion that requires specialized 
medical or scientific knowledge or training.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  On the basis of the 
record, the medical evidence does not support a finding that 
sleep apnea was affirmatively shown to have onset in service. 

Lastly, the United States Court of Appeals for the Federal 
Circuit has determined that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards Act, Pub. L. No. 
98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
establishment of service connection with proof of actual 
direct causation, that is, without the benefit of the 
presumption applicable to exposure to Agent Orange.  Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

This means that the veteran may show that exposure to Agent 
Orange actually caused sleep apnea.  Actual causation carries 
a very difficult burden of proof. Combee, 34 F.3d at 1043.  
In this case, since the Secretary is required by law to issue 
a presumption of service connection when sound medical and 
scientific evidence shows a positive association between a 
disease and exposure to Agent Orange, the veteran would have 
to produce medical or scientific evidence of greater weight 
than that relied upon by the NAS and the Secretary in finding 
that no positive association exists between exposure to Agent 
Orange and sleep apnea, which he has not done. 

Summary 

After review of all the evidence of record and for the 
reasons articulated, the Board concludes that the benefit-of-
the-doubt rule does not apply because the preponderance of 
the evidence is against the claim of service for sleep apnea 
on a direct basis and on the basis of presumptive service 
connection due to exposure to Agent Orange.  38 U.S.C.A. 
§ 5107(b). 


ORDER

Entitlement to service connection for sleep apnea due to 
exposure to Agent Orange is denied.


____________________________________________
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

